The petitioner, Allen Tart, is presently incarcerated in Wallens Ridge State Prison in Big Stone Gap, Virginia, having been transferred there from a Connecticut prison per order of the respondent, the warden of the state prison. The petitioner claims that the Interstate Corrections Compact provides that a transferred inmate may not be deprived of any legal rights which that inmate would have had if confined in Connecticut which, in the present case, is the "sending" state. He alleges that he did not have a hearing prior to being sent to Virginia. He is correct that he is entitled in Virginia to the same rights to which he is entitled in *Page 547 
Connecticut. There is, however, no such right to a hearing in Connecticut. Vincenzo v. Warden, 26 Conn. App. 132, 143, 599 A.2d 31
(1991), cites Nash v. Reincke, 156 Conn. 339, 346-47, 240 A.2d 877, cert. denied, 393 U.S. 884, 89 S.Ct. 192, 21 L.Ed.2d 159 (1968), "where our Supreme Court held that intrastate transfer of an inmate from one prison to another does not constitute illegal detention so as to warrant release." Further, the United States Supreme Court in Olim v.Wakinekona, 461 U.S. 238, 103 S.Ct. 1741, 75 L.Ed.2d 813 (1983) clearly states that the transfer of a prisoner from one state to another does not deprive him of any liberty interest protected by the due process clause in and of itself. Olim states that: "Confinement in another State, unlike confinement in a mental institution, is "within the normal limits or range of custody which the conviction has authorized the State to impose.' Meachum [v. Fano, 427 U.S. 215, 225, 96 S.Ct. 2532,49 L.Ed.2d 451
(1976).] Even when, as here, the transfer involves long distances and an ocean crossing, the confinement remains within constitutional limits. The difference between such a transfer and an intrastate or interstate transfer of shorter distance is a matter of degree, not of kind, and Meachum instructs that "the determining factor is the nature of the interest involved rather than its weight.' [Id., 224.] The reasoning ofMeachum and Montanye [v. Haymes, 427 U.S. 236, 96 S.Ct. 2543,49 L.Ed.2d 466
(1976)] compels the conclusion that an interstate prison transfer, including one from Hawaii to California, does not deprive an inmate of any liberty interest protected by the Due Process Clause in and of itself." Olim v. Wakinekona, supra, 247-48.
In Olim, there was a transfer of a prisoner from a state prison in Hawaii to one in California, which is obviously a greater distance than from Connecticut to Virginia. There are no state prison regulations in Connecticut requiring a hearing before transfer to another *Page 548 
prison in Connecticut. See Vincenzo v. Warden, supra, 26 Conn. App. 132. Ohm also holds that even if state prison regulations require a particular kind of hearing before the prison administrator can exercise his unfettered discretion to transfer a prisoner, that does not create a liberty interest protected by the due process clause of the fourteenth amendment. Olim v. Wakinekona, supra, 461 U.S. 249-51. Olim goes on to say that "an interstate prison transfer . . . does not deprive an inmate of any liberty interest protected by the Due Process Clause in and of itself." Id., 248. "Just as an inmate has no justifiable expectation that he will be incarcerated in any particular prison within a State"; id., 245; 50 as to implicate the due process clause directly when an intrastate prison transfer is made, "he has no justifiable expectation that he will be incarcerated in any particular State." Id.
Further, it is well settled law that prisoners have no constitutionally protected interest or federally protected right in their classification. In Pugliese v. Nelson, 617 F.2d 916, 925 (2d Cir. 1980), the United States Second Circuit Court of Appeals, which covers Connecticut, rejected the claim that classification decisions are protected by due process.
The petitioner has no right to a hearing in Connecticut when being transferred from facility to facility. Accordingly, his transfer to Virginia does not give rise to either a constitutional claim or a habeas claim for a hearing.
Further, an inmate has no liberty interest in a particular security classification. Wheway v. Warden, 215 Conn. 418, 430-31, 576 A.2d 494
(1990).
The petitioner also claims that his personal property was lost or negligently or intentionally destroyed by prison officials. This is not a proper basis for a habeas petition. The petitioner has an alternative avenue to *Page 549 
obtain relief namely, a claim to the state claims commissioner. The state of Connecticut does provide an adequate remedy for the kind of loss of property the petitioner sets forth in his habeas petition. See General Statutes § 4-141 et seq. Since the petitioner has an adequate compensatory remedy under Connecticut state law, he has not been deprived of property without due process of law. His claim for property loss under a habeas petition, therefore, is without merit.
The petitioner also claims that he is entitled to a seven day job or that the alleged lack of seven day jobs in Virginia is a basis for his habeas petition. It is well settled law in Connecticut that a petitioner (inmate) does not have a property or liberty interest in a job even though that job may provide him with a method to reduce sentence time. Claims relating to loss of work privileges do not implicate liberty interests. Santiago v. Commissioner of Correction, 39 Conn. App. 674,680, 667 A.2d 304 (1995); see also Beasley v. Commissioner ofCorrection, 50 Conn. App. 421, 718 A.2d 487 (1998), aff'd, 249 Conn. 499,733 A.2d 833 (1999); Abed v. Commissioner of Correction, 43 Conn. App. 176,682 A.2d 558, cert. denied, 239 Conn. 937, 684 A.2d 707 (1996).
Finally, in his response to the respondent's motion to dismiss, the petitioner claims that he is not allowed to practice his religious beliefs. He gives, however, no basis for that. Accordingly, the court will not review that claim. He also claims that he is without legal counsel or a law library to help him in these legal proceedings. In certain cases, a prisoner does have a right to either a law library or to a public defender. This, however, is not one of those cases. The petitioner is not entitled to a public defender on issues of confinement such as loss of his personal property or denial of his right to practice his religion. He may be entitled to the services of a public defender or access to a law library if he is *Page 550 
charged with a crime, or if he claims ineffective assistance of counsel at his trial or plea bargain arrangement, or if he claims that there is new evidence that shows that he is factually innocent. No such claims, however, are made in the present case, and the petitioner is hereby notified that simply making a claim of such is not sufficient for a habeas petition unless specific facts justifying those claims are set forth.
For all of the foregoing reasons, the respondent's motion to dismiss the petition dated April 6, 2000 is granted.